Citation Nr: 1018776	
Decision Date: 05/20/10    Archive Date: 06/04/10

DOCKET NO.  06-14 201A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for bilateral knee 
arthritis.


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

J. Alsup, Counsel




INTRODUCTION

The Veteran served on active duty in the U.S. Navy Nurse 
Corps from December 1970 to July 1974.  

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri, which denied the Veteran's claims for service 
connection for hypertension and bilateral knee disorders.  
The Veteran disagreed and perfected an appeal.

In an October 2008 decision, the Board denied the Veteran's 
claim for hearing loss and remanded the Veteran's claims for 
hypertension and bilateral knee disorders for further 
evidentiary development.


FINDINGS OF FACT

1.  The evidence is against a finding that the Veteran's 
hypertension was incurred during her active duty service.

2.  The evidence is against a finding that the Veteran's 
bilateral knee arthritis disorders were incurred during her 
active duty service.


CONCLUSIONS OF LAW

1.  Entitlement to service connection for hypertension is not 
warranted.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.309 (2009).

2.  Entitlement to service connection for bilateral knee 
disorder including arthritis is not warranted.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran served as a Navy nurse and is currently employed 
by VA as a registered nurse.  She essentially contends that 
during service, she received treatment for hypertension that 
has resulted in her current hypertension, and that she had 
bursitis of both knees during service and had rubella that 
resulted in the degenerative changes to her bilateral knees.  
She seeks service connection.

The Board will first address preliminary matters and then 
render a decision on the issues on appeal.

Stegall concerns

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United 
States Court of Appeals for Veterans Claims (the Court) held 
that compliance with remand instructions is neither optional 
nor discretionary.  The Court further held that the Board 
errs as a matter of law when it fails to ensure compliance 
with remand orders.

As noted above, the Board remanded the Veteran's claim for 
further evidentiary development.  Specifically, the Board 
ordered VBA to obtain VA outpatient records from July 2006 
onward; to arrange an examination by a VA orthopedist who 
should provide an opinion regarding whether the Veteran's 
knee arthritis was due to rubella she contracted during 
service; arrange for an examination by a VA cardiology 
specialist for an opinion to determine whether the Veteran's 
hypertension dated back to her active duty service; and, to 
provide the Veteran with adequate notice of the examinations.

Although VBA is required to comply with remand orders, it is 
substantial compliance, not absolute compliance that is 
required.  See Dyment v. West, 13 Vet.App. 141, 146-47 (1999) 
(holding that there was no Stegall violation when the 
examiner made the ultimate determination required by the 
Board's remand, because such determination "more that 
substantially complied with the Board's remand order").  The 
Board notes that the record shows that the Veteran received 
notices in November 2008 and December 2009 of examinations 
scheduled for the Veteran.  The record also includes the 
December 2009 examination report of an orthopedist contracted 
by VA to provide an opinion regarding whether rubella 
suffered during service was the cause of the Veteran's 
bilateral knee condition, and a January 2010 report of a 
cardiologist regarding the etiology of the Veteran's 
hypertension.  Finally, the records include VA outpatient 
records generated after July 2006.

In sum, the Board finds that VBA substantially complied with 
the Board's October 2008 remand order.

Duties to notify and assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A (West 
2002); 38 C.F.R. 
§ 3.159(b) (2009); see Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The notice required must be provided to the 
claimant before the initial unfavorable decision on a claim 
for VA benefits, and it must (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. 
§ 3.159(b)(1) (2009).  

The record shows that the Veteran was informed in letters 
dated May and December 2004 that to substantiate a claim for 
service connection the evidence needed to show that she had 
an injury in military service or a disease that began in or 
was made worse during military service or an event in service 
causing injury or disease; a current physical or mental 
disability; and, a relationship between the current 
disability and an injury, disease or event in military 
service.  The Veteran was further notified in a letter dated 
November 2008 of how VA determines a disability rating and an 
effective date. 

In addition, the Veteran was notified that reasonable efforts 
would be made to help her obtain evidence necessary to 
support her claim, including that VA would request any 
pertinent records held by Federal agencies, such as military 
records, and VA medical records.  The Veteran's claim was 
adjudicated subsequent to the notices.  Thus, the Veteran had 
a meaningful opportunity to participate in the adjudication 
of his claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 
(Fed. Cir. 2007); Overton v. Nicholson, 20 Vet. App. 427, 435 
(2006).

The Board observes that the RO has obtained the Veteran's 
service treatment records and VA treatment records, as well 
as private records as identified or provided by the Veteran.  
The Veteran specifically sought records from an attorney 
representing the estate of Dr. J.P., a deceased physician who 
had treated the Veteran after she was discharged from active 
duty service.  The Veteran was notified by the RO in a letter 
dated December 2007 of their attempts to obtain the records 
and that it was her responsibility to ensure that the records 
were provided.

The Veteran has also been provided with VA medical 
examinations pertaining to her claims, including those 
conducted in December 2009 and January 2010.  See 38 C.F.R. 
§ 3.159(c) (4).  Accordingly, the Board finds that VA's duty 
to assist with respect to obtaining medical examinations with 
respect to the issues on appeal has been met.  See 38 C.F.R. 
§ 3.159(c) (4). 

The Board finds that under the circumstances of this case VA 
has satisfied the notification and duty to assist provisions 
of the law and that no further actions pursuant to the VCAA 
need be undertaken with respect to the claims decided herein.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2009).  The record reveals that the Veteran chose in writing 
in her May 2006 VA Form-9 not to seek a hearing before a 
Veterans Law Judge.



Entitlement to service connection for hypertension.

Entitlement to service connection for bilateral knee 
disorders including arthritis.

Because the issues present similar facts and identical law, 
they will be addressed in a single analysis.

Relevant law and regulations

Service connection - in general

A disability may be service-connected if it results from an 
injury or disease incurred in, or aggravated by, military 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2009).

In order to establish service connection or service-connected 
aggravation for a present disability a veteran must show: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  See 
Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

For certain chronic disorders, including hypertension, 
service connection may be granted if the disease becomes 
manifest to a compensable degree within one year following 
separation from service.  See 38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309(a) (2009).

Analysis

The Veteran contends that she was treated for hypertension 
during service and that her current hypertension has been 
chronic since she was discharged.  The Veteran further 
contends that she had bursitis of the knees during service 
and, alternatively, that rubella she contracted during 
service has caused her current bilateral knee arthritis.  The 
Board will address each Shedden element in order.

A diagnosis of hypertension was conceded in the June 2006 VA 
examination.  Medical evidence shows a diagnosis of 
"bilateral knee arthritis."  Thus, element (1) is satisfied 
as to both claims.

With regard to element (2) and hypertension, a review of the 
Veteran's service treatment records show a blood pressure 
reading of 140 over 94 taken on July 22, 1974, just before 
the Veteran was discharged.  Other blood pressure readings 
reported in the service treatment records are lower.  There 
is no diagnosis of hypertension in the service treatment 
records, but a December 18, 1972, gynecological examination 
note reports that the Veteran was given a prescription for 
Hygroton.  The Veteran asserts that she was prescribed 
Hygroton for hypertension.

The Veteran, who is a registered nurse and was one during 
active duty, contends that Hygroton is a diuretic medication 
prescribed to treat hypertension.  In support of her 
contention she has submitted a Consumer Reports Health 
article that describes how diuretics can help lower high 
blood pressure and a copy of a page from an unknown 
publication that states that Hygroton is used to treat 
"edema, hypertension, diuresis, edema in CHF, nephritic 
syndrome."  

In addition, the Veteran has stated that she sought treatment 
from her father-in-law, Dr. J.P., M.D., for hypertension and 
received medication for the disorder within a year of her 
discharge from active duty.  As noted above, she and VA 
unsuccessfully attempted to obtain treatment records from the 
attorney representing the interests of Dr. J.P. who is 
deceased.  Thus, the evidence of treatment within one year of 
discharge is limited to the statement of the Veteran.

The Board finds that element (2) is not satisfied for the 
claim for hypertension.  First, the service treatment records 
do not include a diagnosis of hypertension.  In the July 22, 
1974, Report of Medical History, the Veteran recorded "no" 
under the category of "have you ever had or have you now: 
high or low blood pressure."  The single July 22, 1974, 
blood pressure reading is also not sufficient to diagnose 
hypertension; the January 2010 VA cardiologist concluded a 
single blood pressure reading can not meet the generally 
accepted diagnostic criteria stated in the "seventh report 
of the Joint National Committee," 2003 report.  

Second, the December 18, 1972, record does not indicate the 
prescription for Hygroton was for treatment of hypertension, 
and the entry does not include a blood pressure reading or 
reference that the Veteran had high blood pressure or 
hypertension.  In addition, the note was made by 
gynecological clinic staff reporting the results of a "reg 
[regular] exam and not by a clinic normally consulted to 
treat cardiovascular problems or concerns.  

Third, although Hygroton can be used to treat hypertension, 
it can also be used to treat other concerns, including edema.  
There is nothing in the articles submitted by the Veteran 
that necessarily lead the Board to a conclusion that the 
December 1972 prescription was for hypertension.  There is no 
evidence that the prescription for Hygroton was continued 
beyond the December 1972 prescription and there is no 
indication the Veteran sought further treatment for or made 
complaints of high blood pressure.  As above, the Board notes 
the Veteran did not indicate on the Report of Medical History 
at her separation that she had hypertension.

Finally, although the Board recognizes that the Veteran has 
the education, training and expertise beyond a lay witness 
and is competent to make statements regarding diagnoses of 
disorders such as high blood pressure and hypertension, her 
opinion or conclusions must reflect or be congruent with the 
clinical evidence of record.  See Bloom v. West, 12 Vet. App. 
185, 187 (1999) (The probative value of a physician's 
statement is dependent, in part, upon the extent to which it 
reflects "clinical data or other rationale to support his 
opinion.")  As discussed above, the clinical data does not 
support a finding that the Veteran had hypertension during 
service or within a year of her discharge from active duty.  
Moreover, the Court has held that contemporaneous evidence 
has greater probative value than history as reported by the 
claimant.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994).  
The Veteran's recollections were stated in her claim made in 
April 2004, almost 30 years after her discharge.  The Court 
has also held that the Board may consider whether a veteran's 
personal interest may affect the credibility of testimony. 
See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  In 
this case, the Veteran's 30 year-old assertion that she had 
hypertension during service is in direct contrast to her 
statement made in July 1974 when she indicated that she did 
not have high blood pressure.

After review of the entire record, the Board finds that the 
Veteran's statements are less probative than the contemporary 
evidence.  The Board further finds that the evidence fails to 
satisfy element (2) with regard to the claim for service 
connection for hypertension.  The claim fails on that basis.

With regard to element (2) and a bilateral knee condition, 
the Board observes that the Veteran has contended that she 
had bursitis during service on both knees.  There is, 
however, nothing in the Veteran's service treatment records 
indicating she ever sought treatment for or complained of any 
knee problem during service.  When the Veteran was separated 
from active duty, she indicated on the July 22, 1974, Report 
of Medical History that she did not have "Arthritis, 
Rheumatism, or Bursitis," and did not indicate elsewhere in 
the document that she had a knee problem.  On the other hand, 
the service treatment records do show that the Veteran 
contracted and was treated for rubella during service.  The 
Board finds that element (2) is satisfied for the assertion 
that rubella caused the Veteran's bilateral knee disorder.  
The Board further finds that element (2) is not satisfied for 
the assertion that bursitis suffered during active duty is 
the cause of her bilateral knee disorder.

With regard to element (3) and assertion that rubella caused 
the Veteran's bilateral knee condition, the Board observes 
that the December 2009 examiner, Dr. J.H., concluded that the 
"rubella she [the Veteran] had has no relationship to the 
bilateral knee arthritis that developed in later years."  
The rationale provided by Dr. J.H. includes the observation 
that the Veteran's service treatment records show she had 
measles on March 8, 1974, and that she was "well and 
healthy" with no signs of rash on March 12, 1974; that the 
Veteran told him that she did not recall any specific knee 
pain or swelling at the time she had rubella and service 
treatment records show that there was no arthralgia at that 
time; and, that while rubella can cause transient knee pain, 
swelling and arthralgia, he was unaware that rubella "has 
been a cause of long term arthritis or development of 
arthritis later on." 


The Veteran has submitted an article printed from the 
internet website of the Mayo Clinic which states that rubella 
can cause symptoms of "aching joints, especially in young 
women," but the article also states that the symptoms 
"typically last about two to three days."  The Board has 
also considered an article submitted by the Veteran from the 
JAMA (Journals of the American Medical Association) that also 
generally provides a description of typical symptoms of 
rubella, and an article generally describing arthritis pain.  
None of the articles are specific to the Veteran and none 
address facts that remotely resemble the facts in her case.  
The Board acknowledges that medical treatise evidence can, in 
some circumstances, constitute competent medical evidence.  
See Wallin v. West, 11 Vet. App. 509, 514 (1998); see also 38 
C.F.R. § 3.159(a)(1) [competent medical evidence may include 
statements contained in authoritative writings such as 
medical and scientific articles and research reports and 
analyses].  The Court has held, however, that medical 
evidence which is speculative, general or inconclusive in 
nature cannot support a claim.  See Obert v. Brown, 5 Vet. 
App. 30 (1993); see also Beausoleil v. Brown, 8 Vet. App. 
459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 
(1996).  The articles submitted in this case are general and 
do not purport to support the Veteran's specific argument.  
Thus, for the reasons stated above, the Board finds that the 
articles submitted by the Veteran in support of her claim are 
not probative of the issues before the Board.

In sum, the Board finds that the preponderance of the 
evidence is against the Veteran's contention that rubella 
caused or contributed to the Veteran's current knee 
disorders.  Element (3) is not supported by the evidence of 
record and the Veteran's claim for entitlement to service 
connection for bilateral knee arthritis is not warranted.




ORDER

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for bilateral knee 
arthritis is denied.




____________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


